Exhibit 10.2

SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Amendment”) dated effective as of May 31, 2019, is entered into by and between
LINDSAY CORPORATION, a Delaware corporation (“Borrower”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association (“Bank”).

Recitals

WHEREAS, Borrower and Bank are parties to that certain Amended and Restated
Revolving Credit Agreement dated as of February 18, 2015, as amended by that
First Amendment to Amended and Restated Revolving Credit Agreement dated as of
February 28, 2017 (as so amended, the “Credit Agreement”), pursuant to which
Bank agreed to lend to Borrower an aggregate principal sum of up to
$50,000,000.00;

WHEREAS, Borrower and Bank desire to amend the Credit Agreement as set forth
herein; and

WHEREAS, capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Borrower and Bank hereby agree as follows:

1.    New Definition. A new definition is hereby added to Section 1.1 of the
Credit Agreement, in appropriate alphabetical order, reading as follows:

“Pricing Grid” means the following:

 

Leverage Ratio*

   LIBOR Rate Margin     Unused Commitment
Fee Percentage  

< 0.75x

     0.90 %      0.15% per annum  

> 0.75x < 1.50x

     1.25 %      0.15% per annum  

> 1.50x < 2.00x

     1.45 %      0.15% per annum  

> 2.00x < 2.50x

     1.65 %      0.15% per annum  

> 2.50x < 2.75x

     1.80 %      0.20% per annum  

> 2.75x

     2.00 %      0.25% per annum  

*Calculated on a four fiscal quarter rolling basis as provided in the definition
of “Leverage Ratio.”

The Unused Commitment Fee Percentage and LIBOR Rate Margin shall adjust on a
quarterly basis, based on the Leverage Ratio for the most recently completed
fiscal quarter, as reflected in the Compliance Certificate for such fiscal
quarter.

2.    Authorized Individual. The definition of “Authorized Individual” in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:



--------------------------------------------------------------------------------

“Authorized Individual” means any of the following individuals, or any other
individual that Borrower may designate from time to time by providing written
notice to Bank:

Tim Hassinger

Brian Ketcham

3.    Consolidated EBITDA. The definition of “Consolidated EBITDA” in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (1) the sum, to the extent deducted in calculating Consolidated Net
Income for such period, of (a) Consolidated Interest Expense, (b) federal, state
and local income taxes, (c) depreciation, amortization and other non-cash stock
compensation, determined on a consolidated basis in accordance with GAAP,
(d) all other non-cash expenses other than recurring accruals in the ordinary
course, and (e) solely for the periods ending May 31, 2019 through May 31, 2020,
extraordinary, unusual and non-recurring cash expense or loss disclosed as a
“non-GAAP financial measure” (as defined in Regulation G promulgated by the
Securities and Exchange Commission) minus (2) the sum of (a) all cash payments
that did not reduce Consolidated Net Income for such period made in respect of
non-cash charges described in clause (1)(d) and included in Consolidated EBITDA
for a prior period and (b) to the extent included in calculating Consolidated
Net Income for the periods ending May 31, 2019 through May 31, 2020, any
extraordinary, unusual and non-recurring income or gain disclosed as a “non-GAAP
financial measure” (as defined in Regulation G promulgated by the Securities and
Exchange Commission). Notwithstanding the foregoing, the net additions or
deductions, as the case may be, pursuant to (1)(e) and (2)(b) above shall be
limited to an aggregate of $16,000,000 for such period. For purposes of
calculating Consolidated EBITDA for any period of four consecutive quarters, if
during such period the Borrower or any Subsidiary shall have acquired or
disposed of any Person or acquired or disposed of any of the operating assets of
any Person, Consolidated EBITDA for such period shall be calculated after giving
pro forma effect thereto as if such transaction occurred on the first day of
such period.

4.    LIBOR Rate Margin. The definition of “LIBOR Rate Margin” in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“LIBOR Rate Margin” means, for any fiscal quarter, the “LIBOR Rate Margin” in
effect pursuant to the Pricing Grid, based on the Leverage Ratio set forth in
the most recent Compliance Certificate delivered by Borrower.

5.    Termination Date. The definition of “Termination Date” in Section 1.1 of
the Credit Agreement is hereby amended by deleting “February 28, 2020” where it
appears therein and replacing with “May 31, 2022”.

6.    Unused Commitment Fee. The definition of “Unused Commitment Fee” in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Unused Commitment Fee” means, for any fiscal quarter, an amount equal to
(a) the “Unused Commitment Fee Percentage” in effect pursuant to the Pricing
Grid, based on the Leverage Ratio set forth in the most recent Compliance
Certificate delivered by Borrower, multiplied by (b) the difference between the
Maximum Amount and the average daily basis of Outstanding Credit during such
fiscal quarter. Such fee shall be computed on the basis of a 360-day year and
actual days elapsed.

 

2



--------------------------------------------------------------------------------

7.    Letter of Credit Subfeature. The first sentence of paragraph (1) of
Section 2.1(b) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

Each standby Letter of Credit shall be issued for a term not to exceed three
hundred sixty five (365) days, as designated by Borrower; provided, however,
that no standby Letter of Credit shall have an expiry date more than three
hundred sixty five (365) days beyond the Termination Date. A Letter of Credit
with an expiry date that extends beyond the Termination Date in accordance with
the immediately preceding sentence is referred to as an “Extended Letter of
Credit”. If an Extended Letter of Credit remains outstanding on a date (the
“Cash Collateral Funding Date”) that is either (a) five (5) business days prior
to the Termination Date, or (b) after the date on which Borrower notifies Bank
that this Agreement is to be terminated or the Line of Credit is no longer to be
maintained with Bank, Borrower shall, on the Cash Collateral Funding Date,
deposit cash collateral in a special collateral account to be established and
maintained with Bank (the “Letter of Credit Collateral Account”) in an amount
equal to 105.00% of the then applicable stated amount of the Extended Letter of
Credit.

8.    Leverage Ratio. Section 5.9(b) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

(b)    Leverage Ratio not greater than:

(i)    3.50 to 1.00 for the fiscal quarters ended May 31, 2019 through May 31,
2020; and

(ii)    3.00 to 1.00 for the fiscal quarters ended August 31, 2020 and
thereafter.

9.    Compliance Certificate. Schedule II to Schedule 5.3(c) of the Credit
Agreement is hereby amended by deleting “2.50” where it appears therein and
replacing with the following:

3.50 for the fiscal quarters ended May 31, 2019 through May 31, 2020

3.00 for the fiscal quarters ended August 31, 2020 and thereafter

10.    Hedging Agreements. Schedule 6.7 of the Credit Agreement is hereby
amended by adding “as the same may be further amended, modified, supplemented
and restated from time to time” immediately following the word “Borrower” in
paragraph (3) thereof.

11.    Effectiveness. This Amendment shall become effective once Bank shall have
received (a) counterparts of this Amendment duly executed by the Borrower; and
(b) such other documents, actions or assurances as Bank may reasonably request.

12.    Representations and Warranties of Borrower. Borrower represents and
warrants as follows:

(a)    The execution, delivery and performance by Borrower of this Amendment and
the Credit Agreement, as amended hereby, (i) are within Borrower’s powers,
(ii) have been duly authorized by all necessary action, (iii) do not result in,
or require, the creation of any lien, security interest or other charge or
encumbrance upon or with respect to the Collateral, and (iv) do not contravene
(A) Borrower’s organizational documents, or (B) any law or contractual
restriction binding on or affecting Borrower.

 

3



--------------------------------------------------------------------------------

(b)    This Amendment and the Credit Agreement as amended hereby constitute
legal, valid and binding obligations of Borrower and are enforceable against
Borrower in accordance with their respective terms.

(c)    There is no pending or threatened action or proceeding affecting Borrower
before any court, governmental agency or arbitrator, which may materially
adversely affect the financial condition or operations of Borrower.

(d)    No breach of any representation or warranty made by Borrower pursuant to
Article 5 of the Credit Agreement or any covenant made by Borrower pursuant to
Article 6 of the Credit Agreement has occurred and is continuing.

13.    Reference to and Effect on the Credit Agreement. Upon the effectiveness
of this Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import shall mean and be a
reference to the Credit Agreement as amended by this Amendment. Except as
specifically amended above, the Credit Agreement shall remain in full force and
effect and is hereby ratified and confirmed. The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Bank under the Credit Agreement, nor constitute a waiver
of any provision of the Credit Agreement.

14.    Execution in Counterparts. This Amendment may be executed in one or more
counterparts, not all of which need to be signed by the same parties, but all of
which taken together shall constitute one and the same instrument. The parties
may execute this Amendment and exchange counterparts by means of facsimile
transmission or electronic mail, and the parties agree that the receipt of such
counterparts shall be binding on the parties and shall be construed as
originals.

15.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Nebraska, without regard to its
principles of conflict of laws.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Amendment to be executed as of the day and year first written
above.

 

BANK:

WELLS FARGO BANK, NATIONAL

ASSOCIATION, a national banking association

By:   /s/ Paul J. Johnson Name:   Paul J. Johnson Title:   Senior Vice President
BORROWER:

LINDSAY CORPORATION, a Delaware

corporation

By:   /s/ Brian Ketcham Name:   Brian Ketcham Title:   Senior Vice President and
Chief Financial Officer

 

5